DETAILED ACTION
Applicant's election without traverse of Claims 1-15, 22-25, and 27 by Mr. Joshua Puvak dated 10/17/22 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 22-25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 and 19-24 of U.S. Patent No. 11123559. Although the claims at issue are not identical, they are not patentably distinct from each other because both have two transceivers that communicate at different frequencies, an in the ear speaker, a signal processor, and a wire that operates as an antenna. Patent 11123559 mentions RF transmission and EM transmission which read on the claimed far-field and near-field communication of the present application. Therefore, the claims of the patent anticipate the claims of the current application.
Claims 1-15, 22-25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11491331. Although the claims at issue are not identical, they are not patentably distinct from each other because have two transceivers that communicate at different frequencies, an in the ear speaker, a signal processor, and a wire that operates as an antenna. Patent 11491331 mentions RF transmission and EM transmission which read on the claimed far-field and near-field communication of the present application. Therefore, the claims of the patent anticipate the claims of the current application.
Claims 1-15, 22-25, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/405,287 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both have two transceivers that communicate at different frequencies, an in the ear speaker, a signal processor, and a wire that operates as an antenna. Therefore, the claims of the patent anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-15, 22-25, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Connors et al. (PG Pub. 2005/0100185) in view of Malick et al. (PG Pub. 2004/0138723).
Regarding Claim 1, Connors discloses a hearing aid device comprising:
a housing (see ear hook 12) configured to be worn behind an ear of a recipient (see Fig. 5 and par. 32),
at least one signal processor positioned in the housing (see par. 36). The examiner considers circuitry that provides amplification and noise filtering is a signal processor since amplification and filtering are processes that modify/process the signal.
Connors further discloses an in-the-ear speaker (see speaker 27; par. 25) configured to be worn in the ear canal of the recipient (see Fig. 5), a lead (see connector 16; par. 23) electrically connected to the in-the-ear speaker to conduct audio signals from the at least one signal processor to the in-the-ear speaker (see par. 24-25), and a wireless interface (see par. 31 and Fig. 4). Connors does not disclose separate wireless interfaces where one is for near field communication and one is for far field communication. Malick discloses a similar hearing aid with a Behind the Ear unit (see devices 140a and 140b; Fig. 10 and 11) containing a signal processor (see signal processors 148a; Fig. 11) with a first wireless interface, configured for near field communication (see par. 58), and
a second wireless interface configured for far field communication (see par. 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize this unique communication system because Malick teaches it allows the different components of the hearing aid to participate in a body area network as well as off-body devices (see par. 34, 63, and 76).
Regarding Claim 2, Malick further discloses wherein the first wireless interface comprises a first transceiver (see transceivers 148b) and a coil antenna coupled to the first transceiver (see par. 58); and wherein the second wireless interface comprises a second transceiver (see transceivers 148b) and a radiating antenna coupled to the second transceiver (see par. 37). The examiner considers the transceivers are capable of both types of communication (see par. 46) and each one of transceivers 148b can be dedicated to either near field or far field. It would have been obvious to one of ordinary skill in the art at the time of the invention to have transceivers for each type of wireless interface because Malick teaches it allows the different components of the hearing aid to participate in a body area network as well as off-body devices (see par. 34, 63, and 76).
Regarding Claim 3, Malick further discloses wherein the radiating antenna is a dipole antenna that is configured to operate in the Gigahertz (GHz) range (see par. 45).
Regarding Claim 4, 23, and 27, Malick further discloses wherein the hearing aid device is configured to form a near-field communication link with a contralateral hearing aid device via the first wireless interface (see par. 37 and 49). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide communication with a contralateral hearing aid because Malick teaches it can be desired to share processing workload in a distributed manner (see par. 49).
Regarding Claim 5, Malick further discloses wherein the hearing aid device is configured to form a far-field communication link (see communication link 245c) with a remote control (see off body device 290) via the second wireless interface (see par. 63; Fig. 12).
Regarding Claim 6, see rejection of Claims 4 and 5 above and Fig. 12. The examiner considers the middle BTE device is communicating with another BTE device and has bidirectional communication with device 240 (240 is not labelled in Fig. 12 but is described in par. 61).
Regarding Claim 7, Malick discloses wherein the first transceiver, the second transceiver, the coil antenna, and the radiating antenna are positioned in the housing (see par. 8, Fig. 5). 
Regarding Claim 9, see rejection of Claim 1 above. The examiner considers the third and fourth interfaces are the complementary transceivers to the first and second interfaces described above. Connors discloses different frequency possibilities (see par. 31). It would have been obvious to one of ordinary skill in the art at the time of the invention to allow the hearing aid devices to communicate with each other at one frequency and the hearing aid/handheld device at another frequency because Malick teaches the frequency needed for communication varies on the locations of the devices or the distance between one hearing aid and the device it is trying to contact (see par. 61, 63 and 65).
Regarding Claim 10, 12, and 14, see rejections of Claims 2 and 9 above.
Regarding Claim 11, Malick discloses wherein the first wireless interface and the third wireless interface are configured to form a binaural communications link at an operating frequency that is less than 30 megahertz (MHz) (see par. 45).
Regarding Claim 13, see rejections of Claims 3 and 11 above.
Regarding Claim 15, Malick discloses wherein the hearing aid system comprises a remote device, the remote device has a fifth wireless interface (see transceiver of off-body device 290), and the second wireless interface, the fourth wireless interface, and the fifth wireless interface are configured to operate at 2.4 Gigahertz (GHz) (see par. 45).
Regarding Claim 22, Connors discloses a microphone (see microphone 24) positioned next to an opening in the housing, wherein the at least one signal processor is configured to receive an audio stream from the microphone (see par. 24 and 36).
Regarding Claim 24, see rejections of similarly worded Claims 2 and 11 above.
Regarding Claim 26, Malick discloses wherein the first wireless interface is configured to generate a non-propagating quasi-static magnetic field (see par. 58). According to the Applicant’s specification, magnetic induction is a non-propagating quasi-static magnetic field (see par. 125).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Connors et al. (PG Pub. 2005/0100185) in view of Malick et al. (PG Pub. 2004/0138723), and further in view of Paul et al. (US Patent 5697958).
Regarding Claim 8, neither Connors nor Malick disclose using the lead as an antenna. However, it is well known and obvious for a lead wire to function as an antenna—in which case, the antenna connects to both the BTE and auxiliary device. For example, Paul discloses an antenna maybe a separate, dedicated antenna or a lead in the lead system (see col. 5, line 50-col. 6, line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rule et al. (PG Pub. 2008/0123866): Fig. 13 and par. 45.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792